GUNTHER, Judge.
In the instant case, the trial court abused its discretion in entering summary final judgment based upon the deemed admissions which resulted from appellant’s failure to respond to the request for admissions. As in Love v. Allis-Chalmers Corp., 362 So.2d 1037 (Fla. 4th DCA), appeal dismissed, 366 So.2d 879 (Fla.1978), the instant record contains evidence contrary to the technical admissions arising out of the unanswered requests for admissions. Furthermore, appellee failed to present evidence to establish that appellee would be prejudiced by permitting appellant to file the responses and proceed to the merits. Melody Tours, Inc. v. Granville Market Letter, Inc., 413 So.2d 450 (Fla. 5th DCA 1982).
Clearly, the courts have expressed a preference for reaching the merits of a case as evidenced by the holdings in the Melody Tours and Love cases. Accordingly, we reverse the summary final judgment and remand the case with directions to vacate the order granting summary judgment, allow appellant to file his sworn answers to the request for admissions, and for further proceedings consistent with this opinion.
REVERSED AND REMANDED WITH DIRECTIONS.
ANSTEAD and GLICKSTEIN, JJ., concur.